Name: Commission Directive 73/325/EEC of 5 October 1973 modifying Article 7 of Commission Directive 73/95/EEC of 26 March 1973 applying Articles 13 and 14 of the Council Directive of 4 March 1969, on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-10-25

 Avis juridique important|31973L0325Commission Directive 73/325/EEC of 5 October 1973 modifying Article 7 of Commission Directive 73/95/EEC of 26 March 1973 applying Articles 13 and 14 of the Council Directive of 4 March 1969, on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 297 , 25/10/1973 P. 0030 - 0030+++++( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 120 , 7 . 5 . 1973 , P . 17 . COMMISSION DIRECTIVE OF 5 OCTOBER 1973 MODIFYING ARTICLE 7 OF THE COMMISSION DIRECTIVE 73/95/EEC OF 26 MARCH 1973 APPLYING ARTICLES 13 AND 14 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 , ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 73/325/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC ( 1 ) OF 4 MARCH 1969 , ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING AND IN PARTICULAR ARTICLE 28 THEREOF ; WHEREAS DIRECTIVE 73/95/EEC ( 2 ) APPLYING ARTICLES 13 AND 14 OF THE AFORESAID COUNCIL DIRECTIVE , ADOPTED ON 26 MARCH 1973 , MAKES PROVISION IN ARTICLE 7 FOR ENTRY INTO FORCE NOT LATER THAN SIX MONTHS AFTER ITS NOTIFICATION ; WHEREAS THE NOTIFICATION TOOK PLACE ON 6 APRIL 1973 ; WHEREAS THE COUNCIL HAS CURRENTLY BEEN ADVISED OF A PROPOSAL TO MODIFY THE DIRECTIVE OF 4 MARCH 1969 IN ORDER TO ENSURE EQUAL CUSTOMS CONSIDERATION FOR DIRECT IMPORTATIONS OF PRODUCTS WHICH BENEFIT FROM DUTY FREE ADMISSION BASED ON THESE PRODUCTS ON THE ONE HAND , AND ON PRODUCTS OBTAINED IN THE COMMUNITY UNDER INWARD PROCESSING PROCEDURES HAVING THE SAME CONSIGNEE OR DESTINATION ON THE OTHER HAND ; WHEREAS THIS PROPOSAL IS OF PARTICULAR INTEREST TO CERTAIN IMPORTANT COMMUNITY INDUSTRIAL SECTORS ; WHEREAS THE ENTRY INTO FORCE OF THE SAID APPLYING DIRECTIVE ON THE DATE LAID DOWN IN ARTICLE 7 THEREOF WOULD SET UP A CUSTOMS COOPERATION PROCEDURE WHICH , IF THE PROPOSED DIRECTIVE AMENDING ARTICLE 13 OF THE DIRECTIVE OF 4 MARCH 1969 WERE APPROVED WOULD BE RENDERED INEFFECTIVE FOR DELIVERIES , BY THE AUTHORIZED PROCESSOR , OF PRODUCTS OF THOSE INDUSTRIAL SECTORS UNDER THE CONDITIONS MENTIONED ABOVE ; WHEREAS THE STATE OF DISCUSSIONS ON THE PROPOSED DIRECTIVE FOR THE AMENDMENT OF ARTICLE 13 , IS SUCH THAT THIS AMENDMENT CANNOT BE EXPECTED IN THE NEAR FUTURE ; WHEREAS IN ADDITION , THE TEXT OF THE APPLYING DIRECTIVE OF 26 MARCH 1973 NEEDS REVISION IN ORDER TO TAKE INTO CONSIDERATION COMMUNITY MEASURES WHICH HAVE BEEN TAKEN AND WHICH ARE TO BE TAKEN IN TRADE BETWEEN MEMBER STATES OF THE COMMUNITY AS ORIGINALLY CONSTITUTED AND NEW MEMBER STATES ON THE ONE HAND AND BETWEEN THE NEW MEMBER STATES ON THE OTHER HAND ; WHEREAS FOR THESE REASONS AN EXTENSION OF THE TIME LIMIT FOR BRINGING INTO FORCE THE PROVISIONS OF THE DIRECTIVE OF APPLICATION BY THE MEMBER STATES IS REQUIRED ; WHEREAS AN EXTENSION OF THE TIME LIMIT OF SIX MONTHS APPEARS APPROPRIATE ; WHEREAS THE PROVISIONS OF THIS DIRECTIVE CORRESPOND TO THE OPINION OF THE COMMITTEE ON INWARD PRCESSING , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 7 OF THE COMMISSION DIRECTIVE OF 26 MARCH 1973 APPLYING ARTICLES 13 AND 14 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 , ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , SHALL BE MODIFIED AS FOLLOWS : " ARTICLE 7 THE MEMBER STATES SHALL BRING INTO FORCE THE NECESSARY MEASURES TO CONFORM WITH THIS DIRECTIVE NOT LATER THAN 12 MONTHS AFTER ITS NOTIFICATION . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 5 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI